DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 5/20/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/21 has been entered.	
Claims 1 and 18 have been amended.
Claims 1, 4, 6, 8-9, 12-14, and 18-24 are pending and are under examination.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 1, 4, 6, 8-9, 12-14, and 18-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0151704, in view of US 2003/0124149 (of record).
The ‘704 publication teaches a composition consisting of T cells, wherein the T cells have been exposed to irradiation and are contacted with anti-CD3 and anti-CD28 antibodies immobilized on a surface, such a microsphere (i.e. “coated” with said antibodies, see page 2-3, and 6, in particular).  The ‘704 publication teaches that the surface can be biodegradable (see page 20, in particular). The ‘704 publication teaches that the T cell preparation process, i.e. exposure to irradiation, is performed to reduce the risk of adverse GVHD in the treated patient (see page 3, in particular). The ‘704 
The ‘704 publication does not explicitly teach that the donor derived T cells or PBMC are from a “normal” donor or formulating the cells in a syringe. However, it would be obvious to use cells from a “normal” or healthy donor, and the ordinary artisan would be motivated to do for safety and to ensure the health of the allogeneic recipient. 
Furthermore, the ‘704 publication teaches administration of the T cells expanded by the present invention together with the culture supernatant (i.e. without washing), and it would be obvious to formulate the cells in a syringe for administration via an intravenous route (see page 17, in particular). 
Additionally, the ‘149 publication teaches that anti-CD3/CD28 immobilized to biodegradable polyglycolic microparticles (i.e. “microspheres”) are suitable for in vivo administration to a patient, and administering the T cells with the biodegradable microspheres would be obvious as a matter of convenience, and the ordinary artisan would have a reasonable expectation of success in doing so based on the teachings of the ‘149 publication. Applicant’s arguments filed 3/30/21 have been fully considered, but they are not persuasive.
Applicant argues that there is no disclosure in the ‘704 publication related to 
The limitation that the T cells are irradiated prior to formulation refers to a product by process limitation.  However, the patentability of a product does not depend on its method of production in the absence of a structural difference imparted by the process steps.  However, here, whether the cells are irradiated before or after combining with an infusion medium does not impart any structural different to the results composition.  The composition of the prior art, which is an irradiated allogeneic T cell “formulated” with PBS (i.e. infusion buffer) is structurally ide3ntical toe the claimed cell composition.
Regarding Applicant’s argument that the reference does not teach that the composition infused to the patient includes activation, agents, it is noted that the present claims are directed to a product, and do not require infusing to a patient.
The ‘704 publication makes obvious allogenic T cells that are irradiated and formulated with an infusion media, such as RMPI or PBS, to provide a cell culture, and said cultures also contain anti-CD3/CD28 antibodies attached to biodegradable microspheres.  These cultures thus meet all the structural limitations of the therapeutic composition of the present claims.  Thus, even if the reference teaches a subsequent step of washing the cultures prior to administration, the cell cultures prior to said washing step would be within the scope of the currently claimed therapeutic composition.  However the washing step cited by Applicant to remove stimulation signal is merely one embodiment taught by the reference (see page 17, where, the cells can also be administered in their culture supernatant, i.e. without washing).  Additionally, the T cell population would have contained cells that produced said cytokines in vivo before isolation and formulation.  

Claim 1, 4, 6, 8-9, 12-14, and 18-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0175272, in view of Renzo et al., 2000, Waller et al., 2000, Weinmann et al., 2000 and US 2003/0124149.

The ’271 publication does not teach biodegradable microspheres or irradiation.
 The ‘149 publication teaches a non-cell based approach for cross-linking anti-CD3/CD28 to provide activated T cells comprising anti-CD3/CD28 immobilized to biodegradable polyglycolic microparticles (i.e. “microspheres”, see page 1, in particular).  Additionally, the ‘149 publication teaches that the biodegradable microparticles can be 
Waller et al. teach that allogenic T cells can be administered to patients to induce an anti-leukemia (tumor) effect but that some of the patients will exhibit an unpredictable and undesirable GVHD disease when doing so.  Waller et al. teach that one alternative is to irradiate allogenic T cells with a low dose of radiation prior to infusion that is sufficient to prevent GVHD while maintaining anti-tumor effectiveness of the transferred T cells.  Furthermore, as taught by Weinmann et al., a low dose of irradiation can avoid GVH engraftment while maintaining ability of T cells to produce cytokines.  See also Renzo et al. which teach that T cells from healthy subjects pre-stimulated with anti-CD3/CD28 retain viability for several days after irradiation (see Fig. 3, in particular).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute the anti-CD3/CD28 cross-linked by monocytes, in the therapeutic compositions of the ‘272 publication, with the anti-CD3/CD28 biodegradable microspheres of the ‘149 publication. The ordinary artisan at the time the invention was made would have been motivated to do so and have a reasonable expectation of success, since the ‘149 publication, teaches that they are advantageous due to ease of preparation and storage, and that they can be administered in vivo. 
Furthermore, the ordinary artisan would be motivated and have a reasonable expectation of success to irradiate the T cell compositions made obvious by the ‘272 publication and the ‘149 publication, just prior to infusion to avoid GVHD reactions in susceptible patients receiving the T cells from a different or allogenic donor. The ordinary artisan would have a reasonable expectation of success since Weinmann et al. Renzo and Waller et al. teach a low dose of irradiation inhibits T cell replication while maintaining cytokine production and viability and anti-tumor activity of transferred T cells populations.   
Applicant’s arguments filed 3/30/21 have been fully considered, but they are not persuasive.
Applicant argues that T cells activated during proliferation in culture and then combined with biodegradable microparticles are not equivalent to activated CD4 T cells 
The ‘272 teaches that the T cells should be reactivated just prior to infusion, by crosslinking CD3 and CD28 by including monocytes in the administered formulation to provide cross-linking (i.e. the formulations of the ‘272 publication comprise T cells, whose CD3/CD28 surface molecules are attached to and cross-linked by anti-CD3/CD28 bound to said monocytes).  As noted above, the ordinary artisan would be motivated to substitute the biodegradable microspheres of the ‘149 publication, for the monocytes, in the compositions for infusion in the ‘272 publication.  Doing so would provide a composition comprising the T cells, which have their CD3/CD28 bound to and cross-linked by the anti-CD3/CD28 microspheres, thus meeting the claimed limitations. 
Applicant argues that the microparticles of the ‘149 publication comprise controlled release cytokines, while the microspheres of the present claims do not include cytokines. 
As an initial matter, claims 18-24 are directed to a therapeutic composition “comprising” the specified components, and do not exclude unrecited elements, such as a cytokine. 
Regardless, references may be relied upon for all that they would suggest to the ordinary artisan.  While the ‘149 publication does teach embodiments including a cytokine, the reference also teaches biodegradable microparticles having anti-CD3/CD28 alone, and shows that they are suitable for T cell activation (see pages 4-5, Example 4, in particular). 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 4, 6, 8-9, 12-14, and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 7,435,592 in view of Waller et al., 2000 and  Weinmann et al., 2000 and US 2003/0124149 (all of record).
The ‘592 patent claims a composition comprising activated T cells coated with anti-CD3 and anti-CD28 cross-linked with microspheres said T cells suspended in an infusion media that is effective for treating a patient and activating host immunity.  As disclosed by the ‘592 patent, said activated T cells include CD4 T cells and express . 

Claim 1, 4, 6, 8-9, 12-14, and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,272,001, 9,233,156. 9,352,001  ,9,511,127, 9,301,977, 8,778,678, 8,728,534, 8,679,841, 8,354,276, 8,298,587, 8,273,377, 9,695,397, or 9,782,463, in view of Waller et al., 2000 Weinmann et al., 2000 and US 2003/0124149.
The above patents all claim formulations, methods of producing formulations, or methods of using formulations comprising activated CD4 T cells having cross-lined CD3 and CD28 surface molecules.  Activated T cells inherently express CD40L and MHC alloantigen at the cells surface.  The patents claim that the cross-linked CD3/CD28 is achieved with anti-CD3/CD28 associated with biodegradable microspheres.  Additionally, it would also be obvious to achieve the cross-linking with the biodegradable microspheres of the ‘149 publication for the same reasons set forth above. The patents 
Applicant’s statement that a terminal disclaimer will be considered at the time of allowance is acknowledged.

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644